Name: 2007/649/EC: Council Decision of 1 October 2007 appointing four Swedish members and three Swedish alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2007-10-09

 9.10.2007 EN Official Journal of the European Union L 262/27 COUNCIL DECISION of 1 October 2007 appointing four Swedish members and three Swedish alternate members to the Committee of the Regions (2007/649/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Swedish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members seats on the Committee of the Regions have become vacant following changes in the mandates of Ms BESKOW, Mr JOHANSSON, Mr KNAPE and Ms STARK. Three alternate members seats on the Committee of the Regions have become vacant following changes in the mandates of Mr JOHNSON, Ms KARLSSON and Mr NILSSON, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members: Ms Ann BESKOW, Orsa kommun, in place of Ms Ann BESKOW, OrdfÃ ¶rande i kommunstyrelsen, Orsa kommun, Mr Kent JOHANSSON, VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting, in place of Mr Kent JOHANSSON, RegionrÃ ¥d, ledamot i regionstyrelsen i VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting, Mr Anders KNAPE, Karlstads kommun, in place of Mr Anders KNAPE, KommunalrÃ ¥d, ledamot i kommunstyrelsen, Karlstads kommun, Ms Anneli STARK, VÃ ¤tra GÃ ¶talands lÃ ¤ns landsting, in place of Ms Anneli STARK, RegionrÃ ¥d, ledamot i regionstyrelsen i VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting, and (b) as alternate members: Mr Bernth JOHNSON, Blekinge lÃ ¤ns landsting, in place of Mr Bernth JOHNSON, LandstingsrÃ ¥d, ledamot i landstingsstyrelsen, Blekinge lÃ ¤ns landsting, Ms Ewa-May KARLSSON, Vindelns kommun, in place of Ms Ewa-May KARLSSON, KommunalrÃ ¥d, ledamot i kommunstyrelsen, Vindelns kommun, Mr Jens NILSSON, Ã stersunds kommun, in place of Mr Jens NILSSON, OrdfÃ ¶rande i kommunstyrelsen, Ã stersunds kommun. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 1 October 2007. For the Council The President M. LINO (1) OJ L 56, 25.2.2006, p. 75.